EXHIBIT 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
 
AND
 
STATE OF ILLINOIS
DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION
DIVISION OF BANKING
 
In the Matter of
 
COVENANT BANK
CHICAGO, ILLINOIS
 
(Illinois Chartered Insured
Nonmember Bank)
 
)
)
)
)
)
)
)
CONSENT ORDER
FDIC-11-022b
2011-DB-11



Covenant Bank, Chicago, Illinois (“Bank”), having been advised of its right to a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law, rule, or regulation alleged to have been
committed by the Bank, and of its right to a hearing on the charges under
section 8(b) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b),
and under 38 Ill. Adm. Code 392 et seq., regarding hearings before the Illinois
Department of Financial and Professional Regulation, Division of Banking,
(“Division”), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF A CONSENT ORDER (“STIPULATION”) with representatives
of the Federal Deposit Insurance Corporation (“FDIC”) and the Division dated
June 1, 2011 whereby, solely for the purpose of this proceeding and without
admitting or denying the charges of unsafe or unsound banking practices and
violations of law, rule or regulation relating to, the Bank consented to the
issuance of a CONSENT ORDER (“ORDER”) by the FDIC and the Division.
The FDIC and the Division considered the matter and determined to accept the
STIPULATION.
 
 
 

--------------------------------------------------------------------------------

 
Having also determined that the requirements for issuance of an order under 12
U.S.C. § 1818(b), and Section 48(6) of the Illinois Banking Act, 205 ILCS
5/48(6), have been satisfied, The FDIC and the Division HEREBY ORDER that the
Bank, its institution affiliated parties, as that term is defined in
section 3(u) of the Act, 12 U.S.C. § 1813(u), and its successors and assigns,
take affirmative action as follows:
MANAGEMENT
1.           (a)           During the life of this ORDER, the Bank shall have
and retain qualified management. Management shall be provided the necessary
written authority to implement the provisions of this ORDER.  The qualifications
of management shall be assessed on its ability to:
(i)           Comply with the requirements of this ORDER;
(ii)           Operate all aspects of the Bank in a safe and sound manner,
including capital adequacy, asset quality, management effectiveness, earnings,
liquidity, and sensitivity to interest rate risk; and
(iii)           Comply with applicable laws, rules, and regulations.
(b)           During the life of this ORDER, prior to the addition of any
individual to the board of directors or the employment of any individual as a
senior executive officer, the Bank shall request and obtain the FDIC’s and the
Division’s written approval.  For purposes of this ORDER, “senior executive
officer” is defined as in section 32 of the Act (“section 32”), 12 U.S.C. §
1831i, and section 303.101(b) of the FDIC Rules and Regulations, 12 C.F.R.
§ 303.101(b).
MANAGEMENT STUDY
2.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall retain an independent third party acceptable to the Regional
Director of the FDIC’s Chicago
 
 
-2-

--------------------------------------------------------------------------------

 
Regional Office (“Regional Director”) and the Division, who will develop a
written analysis and assessment of the Bank’s management needs (“Management
Study”) for the purpose of providing qualified management for the Bank.
(b)           The Bank shall provide the Regional Director and the Division with
a copy of the proposed engagement letter or contract with the independent third
party for review and comment.
(c)           The Management Study shall be developed within 90 days from the
effective date of this ORDER. Upon completion, the results of the Management
Study shall be immediately provided to the FDIC and the Division from the
independent third party. The Management Study shall include, at a minimum:
(i)           Identification of both the type and number of officer positions
needed to properly manage and supervise the affairs of the Bank;
(ii)           Identification and establishment of such Bank committees as are
needed to provide guidance and oversight to active management;
(iii)           Evaluation of all Bank senior executive officers, as defined by
section 32, 12 U.S.C. § 1831i, and section 303.101(b) of the FDIC Rules and
Regulations, 12 C.F.R. § 303.101(b), to determine whether these individuals
possess the ability, experience and other qualifications required to perform
present and anticipated duties, including adherence to the Bank’s established
policies and practices, and restoration and maintenance of the Bank in a safe
and sound condition;
(d)           Within 30 days after receipt of the Management Study the Bank
shall formulate a plan to implement the recommendations of the Management Study.
 
 
-3-

--------------------------------------------------------------------------------

 
(e)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and the Division for review and comment.
BOARD PARTICIPATION
3.           (a)           As of the effective date of this ORDER, the board of
directors shall actively participate in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank’s activities, consistent with the role and
expertise commonly expected for directors of Banks of comparable size.  This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved:
reports of income and expenses; new, overdue, renewal, insider, charged off, and
recovered loans; investment activity; adoption or modification of operating
policies; individual committee reports; audit reports; internal control reviews
including management’s responses; reconciliation of general ledger accounts; and
compliance with this order. Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.
(b)           Within 60 days from the effective date of this ORDER, the Bank’s
board of directors shall have in place a program that will provide for
monitoring of the Bank’s compliance with this ORDER.
INTERNAL ROUTINE AND CONTROLS
4.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall adopt, implement, and adhere to a policy for the operation of the
Bank in such a manner as to provide adequate internal routine and controls
consistent with safe and sound banking practices.
(b)           A copy of the policy required by this paragraph shall be submitted
to the Regional Director and Division.
 
 
-4-

--------------------------------------------------------------------------------

 
CAPITAL
5.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall have and maintain its level of Tier 1 capital as a percentage of
its total assets (“capital ratio”) at a minimum of nine (9%) percent and its
level of qualifying total capital as a percentage of risk-weighted assets
(“total risk based capital ratio”) at a minimum of thirteen (13%) percent.  For
purposes of this ORDER, Tier 1 capital, qualifying total capital, total assets,
and risk-weighted assets shall be calculated in accordance with Part 325 of the
FDIC Rules and Regulations (“Part 325”), 12 C.F.R. Part 325.
(b)           If, while this ORDER is in effect, the Bank increases capital by
the sale of new securities, the board of directors of the Bank shall adopt and
implement a plan for the sale of such additional securities, including the
voting of any shares owned or proxies held by or controlled by them in favor of
said plan.  Should the implementation of the plan involve public distribution of
Bank securities, including a distribution limited only to the Bank’s existing
shareholders, the Bank shall prepare detailed offering materials fully
describing the securities being offered, including an accurate description of
the financial condition of the Bank and the circumstances giving rise to the
offering, and other material disclosures necessary to comply with Federal
securities laws.  Prior to the implementation of the plan and, in any event, not
less than 20 days prior to the dissemination of such materials, the materials
used in the sale of the securities shall be submitted to the FDIC Registration
and Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429 for
review.  Any changes requested to be made in the materials by the FDIC shall be
made prior to their dissemination.
(c)           In complying with the provisions of this paragraph, the Bank shall
provide to any subscriber and/or purchaser of Bank securities written notice of
any planned or existing development or other changes which are materially
different from the information reflected in
 
 
-5-

--------------------------------------------------------------------------------

 
the original materials described in paragraph 5(b).  The written notice required
by this paragraph shall be furnished within 10 calendar days of the date any
material development or change was planned or occurred, whichever is earlier,
and shall be furnished to every purchaser and/or subscriber of the Bank’s
original offering materials.
LOSS CHARGE-OFF
6.           As of the effective date of this ORDER, the Bank shall charge off
from its books and records any assets classified “Loss” in the Joint FDIC and
State of Illinois Report of Examination dated September 21, 2010 (“ROE”) that
have not been previously collected or charged-off.
PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS
7.           (a)           As of the effective date of this ORDER, the Bank
shall not extend, directly or indirectly, any additional credit to, or for the
benefit of, any borrower who is already obligated in any manner to the Bank on
any extensions of credit (including any portion thereof) that has been charged
off the books of the Bank or classified “Loss” in the ROE, so long as such
credit remains uncollected.
(b)           As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower whose loan or other credit has been classified “Substandard”,
“Doubtful”, or is listed for Special Mention in the ROE, and is uncollected
unless the Bank’s board of directors has adopted, prior to such extension of
credit, a detailed written statement giving the reasons why such extension of
credit is in the best interest of the Bank.  A copy of the statement shall be
signed by each Director, and incorporated in the minutes of the applicable board
of directors’ meeting.  A copy of the statement shall be placed in the
appropriate loan file.
 
 
-6-

--------------------------------------------------------------------------------

 
REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS
8.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall adopt, implement, and adhere to, a written plan to reduce the
Bank’s risk position in each asset in excess of $200,000 which is more than 90
days delinquent or classified “Substandard” or “Doubtful” in the ROE. The plan
shall include, but not be limited to, provisions which:
(i)           Prohibit an extension of credit for the payment of interest,
unless the Bank’s board of directors provides, in writing, a detailed
explanation of why the extension is in the best interest of the Bank;
(ii)           Provide for review of the current financial condition of each
delinquent or classified borrower, including a review of borrower cash flow and
collateral value;
(iii)           Delineate areas of responsibility for loan officers;
(iv)           Establish dollar levels to which the Bank shall reduce
delinquencies and classified assets within 6 and 12 months from the effective
date of this ORDER; and
(v)           Provide for the submission of monthly written progress reports to
the Bank’s board of directors for review and notation in minutes of the meetings
of the board of directors.
(b)           As used in this paragraph, “reduce” means to:  (1) collect;
(2) charge off; (3) sell; or (4) improve the quality of such assets so as to
warrant removal of any adverse classification by the FDIC and the Division.
(c)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and the Division.
 
 
-7-

--------------------------------------------------------------------------------

 
(d)           While this ORDER remains in effect, the plan shall be revised to
include assets in excess of $200,000 which become more than 90 days delinquent
after the effective date of this ORDER or are adversely classified at any
subsequent visitations or examinations.
LENDING AND COLLECTION POLICIES
9.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall revise, adopt, and implement written lending and collection
policies to provide effective guidance and control over the Bank’s lending
function, which policies shall include specific guidelines for placing loans on
a non-accrual basis.  In addition, the Bank shall obtain adequate and current
documentation for all loans in the Bank’s loan portfolio.
(b)           The revisions to the Bank’s loan policy and practices, required by
this paragraph, at a minimum, shall incorporate the loan underwriting and
administration items discussed on the Examination Conclusions and Comments pages
and Risk Management Assessment pages of the ROE.
(c)           Copies of the policies and revisions thereto required by this
paragraph shall be submitted to the Regional Director and Division.
LIQUIDITY PLAN
10.           (a)           Within 60 days of the effective date of this ORDER,
the Bank shall adopt, implement and adhere to a written contingency funding plan
(“Liquidity Plan”).  The Liquidity Plan shall identify sources of liquid assets
to meet the Bank’s contingency funding needs over time horizons of one month,
two months, and three months.  At a minimum, the Liquidity Plan shall be
prepared in conformance with the Liquidity Risk Management Guidance found at
FIL-84-2008, as supplemented by FIL-13-2010.
(b)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and the Division.
 
 
-8-

--------------------------------------------------------------------------------

 
DIVIDEND RESTRICTION
11.           As of the effective date of this ORDER, the Bank shall not declare
or pay any dividend without the prior written consent of the Regional Director
and the Division.
ALLOWANCE FOR LOANS AND LEASE LOSSES
12.           (a)           After the effective date of this ORDER, and prior to
the submission of all Reports of Condition and Income required by the FDIC, the
board of directors of the Bank shall review the adequacy of the Bank’s ALLL,
provide for an adequate ALLL, and accurately report the same.  The minutes of
the board meeting at which such review is undertaken shall indicate the findings
of the review, the amount of increase in the ALLL recommended, if any, and the
basis for determination of the amount of ALLL provided. In making these
determinations, the board of directors shall consider the FFIEC Instructions for
the Reports of Condition and Income and any analysis of the Bank’s ALLL provided
by the FDIC or the Division.
(b)           ALLL entries required by this paragraph shall be made prior to any
capital determinations required by this ORDER.
PROFIT PLAN AND BUDGET
13.           (a)           Within 60 days from the effective date of this
ORDER, the Bank shall adopt, implement, and adhere to a written profit plan and
a realistic, comprehensive budget for all categories of income and expense for
calendar year 2011.  The plan required by this paragraph shall contain formal
goals and strategies, consistent with sound banking practices, to reduce
discretionary expenses and to improve the Bank’s overall earnings, and shall
contain a description of the operating assumptions that form the basis for major
projected income and expense components.
(b)           The written profit plan shall address, at a minimum:
(i)           A realistic and comprehensive budget;
 
 
-9-

--------------------------------------------------------------------------------

 
(ii)           A budget review process to monitor the income and expenses of the
Bank to compare actual figures with budgetary projections;
(iii)           Identification of major areas in, and means by which, earnings
will be improved; and
(iv)           A description of the operating assumptions that form the basis
for and adequately support major projected income and expense components.
(c)           During each monthly meeting of the Bank’s board of directors
following completion of the profit plans and budgets required by this paragraph,
the Bank’s board of directors shall evaluate the Bank’s actual performance in
relation to the plan and budget, record the results of the evaluation, and note
any actions taken by the Bank in the minutes of the board of directors’ meeting
at which such evaluation is undertaken.
(d)           A written profit plan and budget shall be prepared for each
calendar year for which this ORDER is in effect and shall be completed at least
30 days prior to the beginning of the applicable calendar year.
(e)           Copies of the plans and budgets required by this paragraph shall
be submitted to the Regional Director and the Division.
CONCENTRATIONS OF CREDIT
14.           (a)           Within 60 days from the effective date of this
ORDER, the Bank shall formulate, adopt, and implement a written plan to reduce
the commercial real estate loan concentration of credit.  Such plan shall
include, but not be limited to:
(i)           Dollar levels to which the Bank shall reduce the concentration for
12 and 24 month intervals and the methods by which the target levels will be
attained; and
 
 
-10-

--------------------------------------------------------------------------------

 
(ii)           Provision for the submission of monthly written progress reports
to the Bank’s Board of directors for review and notation in the minutes of the
Board meetings.
(b)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and the Division.
CORRECTION OF VIOLATIONS
15.           Within 30 days from the effective date of this ORDER, the Bank
shall eliminate and correct all violations of law, rule, regulations, and
contraventions of policy statements listed on the Violations of Laws and
Regulations pages of the ROE and shall adopt and implement appropriate
procedures to ensure future compliance with all applicable federal and state
laws, regulations, and statements of policy.
ASSET AND LIABILITY MANAGEMENT
16.           Within 60 days from the effective date of this ORDER, and annually
thereafter, the Board shall review the Bank’s asset/liability management policy
for adequacy in providing effective guidance and control over the Bank’s funds
management activities.  The policy shall comply with the Joint Agency Statement
of Policy on Interest Rate Risk (June 26, 1996), and the Joint Supervisory
Statement on Investment Securities and End-user Derivative Activities (April 23,
1998).  Such policy and its implementation shall be in a form and manner
acceptable to the Supervisory Authorities.
RESTRICTION ON GROWTH
17.           During the life of this ORDER, the Bank shall not increase its
total assets by more than five (5%) percent during any consecutive three-month
period without providing, at least 30 days prior notice to its implementation, a
growth plan to the Regional Director and the Division. Such growth plan, at a
minimum, shall include the funding source to support the projected
 
 
-11-

--------------------------------------------------------------------------------

 
growth, as well as the anticipated use of funds.  This growth plan shall not be
implemented without the prior written consent of the Regional Director and the
Division. In no event shall the Bank increase its total assets by more than
fifteen (15%) percent during any consecutive 12 month period.  For the purposes
of this paragraph, “total assets” shall be defined as in the Federal Financial
Institutions Examination Council’s Instructions Examination Council’s
Instructions for the Consolidated Reports of Condition and Income.
NOTIFICATION TO SHAREHOLDER
18.           Following the effective date of this ORDER, the Bank shall send to
its shareholder a copy of this ORDER:  (1) in conjunction with the Bank’s next
shareholder communication; or (2) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.
PROGRESS REPORTS
19.           Within 30 days from the end of each calendar quarter following the
effective date of this ORDER, beginning with the quarter ending on June 30,
2011, the Bank shall furnish to the Regional Director and the Division written
progress reports signed by each member of the Bank’s board of directors,
detailing the actions taken to secure compliance with the ORDER and the results
thereof.
The effective date of this ORDER shall be the date of its issuance by the FDIC
and the Division.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the FDIC and the Division.
 
 
-12-

--------------------------------------------------------------------------------

 
Issued pursuant to delegated authority.
Dated:  June 6, 2011
 
/s/M. Anthony Lowe
 
 
/s/Manuel Flores  
M. Anthony Lowe
   
Manuel Flores
  Regional Director    
Director
 
Chicago Regional Office
    Illinois Department of Financial and  
Federal Deposit Insurance Corporation
   
Professional Regulation, Division of Banking
 

 
 
 
-13-
 
 
 